DETAILED ACTION
This communication is response to the application filed 10/30/2019. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 and 07/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2020/0053766 to CHIEN et al. (hereafter Chien), having provisional application 62/715,297.

Regarding claim 1, Chien discloses a method, comprising: 
configuring, by a processor of an apparatus (see Chien, ¶ 0008: the BS comprises a transceiver and a processor. The processor electrically connected to the transceiver, being configured to execute the following operations), one or more physical uplink control channel (PUCCH) resource sets for each sub-slot of multiple sub-slots within a slot (see Chien, ¶ 0008: a first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a slot, and a second starting symbol of the second PUCCH resource is located within a second type assigned sub-slot of a plurality of second type sub-slots of the slot. The slot is defined as being constituted by a first number of the first type sub-slots and defined as being constituted by a second number of the second type sub-slots. Each of the first type sub-slots is defined as having at least one first available PUCCH resource set, and each of the second type sub-slots is defined as having at least one second available PUCCH resource set; ¶ 0025: the present invention can configure multiple PUCCH resources within one slot for the UE to transmit HARQ-ACK messages, especially transmitting the HARQ-ACK messages on the different PUCCH resources, respectively, in response to the downlink data signals with respect to different service types. A first starting symbol of the first PUCCH resource UCR1 is located within a first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4 in this embodiment) of the first type sub-slots FS1, FS2 in the slot TS4, and a second starting symbol of the second PUCCH resource UCR2 is located within a second type assigned sub-slot (i.e., the second type sub-slot SS3 in the slot TS4 in this embodiment) of the second type sub-slots SS1, SS2, SS3, SS4 of the slot TS4; ¶ 0052: the first PUCCH resource UCR1 may 
communicating, by the processor, with a wireless network by using a hybrid automatic repeat request (HARQ) procedure with the one or more PUCCH resource sets (see Chien, ¶ 0009: the first PUCCH resource being used by the UE for transmitting a first hybrid automatic repeat request acknowledgement ( HARQ-ACK) message; ¶ 0025: the present invention can configure multiple PUCCH resources within one slot for the UE to transmit HARQ-ACK messages, especially transmitting the HARQ-ACK messages on the different PUCCH resources, respectively, in response to the downlink data signals with respect to different service types; ¶ 0042: the UE 2 transmits the first HARQ-ACK message on the first PUCCH resource UCR1 and the second HARQ-ACK message on the second PUCCH resource UCR2 to the BS 1; ¶ 0052: the BS 1 can configure the repeated PUCCH resources for the UE2 to repeatedly transmit the same HARQ-message).

Regarding claim 2, Chien discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises applying a same PUCCH configuration to each sub-slot of the multiple sub-slots within the slot (see Chien, ¶ 0027: it shall be emphasized that in the present invention, each PUCCH resource set (i.e., each first available PUCCH resource set and each second available PUCCH resource set) and the PUCCH resources therein are configured based on the sub-slot (i.e., the first type sub-slot or the one PUCCH resource may be configured over two or more sub-slots); ¶ 0028: the PUCCH resources in the first PUCCH resource set may have the same PUCCH formats as or different PUCCH formats from the PUCCH resources in the second PUCCH resource set. Moreover, the PUCCH formats of the PUCCH resources in the first PUCCH resource set may have the same maximum code rates as or different maximum code rates from the PUCCH formats of the PUCCH resources in the second PUCCH resource set).

Regarding claim 3, Chien discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises: 
applying a first PUCCH configuration to a first sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the first PUCCH resource is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the first PUCCH resource set is located within the first type assigned sub-slot ¶ 0028; ¶ 0054); and 
applying a second PUCCH configuration to a second sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the second PUCCH resource is one of a plurality of PUCCH resources in a second PUCCH resource set of the at least one second available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the 
wherein the first PUCCH configuration and the second PUCCH configuration are different (see Chien, ¶ 0008: the first service type and the second service type have different priorities; ¶ 0027; ¶ 0028; ¶ 0054).

Regarding claim 4, Chien discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots such that one of the one PUCCH resource of the one or more PUCCH resource sets crosses a sub-slot boundary between two adjacent sub-slots within the slot (see Chien, Fig 2A, Fig 2B and Fig 3; ¶ 0026; ¶ 0027: the length of each PUCCH resource is not limited to the length of a sub-slot (i.e., one PUCCH resource may be configured over two or more sub-slots)).

Regarding claim 5, Chien discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within each of one or more slots of a plurality of slots such that no PUCCH resource of the one or more PUCCH resource sets overlaps a downlink (DL) symbol or a slot boundary between two adjacent slots of the plurality of slots (see Chien, ¶ 0008: a first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a 

Regarding claim 6, Chien discloses the method of Claim 1, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises: receiving a signaling from the wireless network; and configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot based on the signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type sub-slots and defined as being constituted by the second number of the second type sub-slots).

Regarding claim 7, Chien discloses the method of Claim 6, wherein the signaling comprises a radio resource configuration (RRC) signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type 

Regarding claim 8, Chien discloses the method of Claim 1, wherein the communicating by using the wireless network in the HARQ procedure with the one or more PUCCH resource sets comprises transmitting symbols of the one or more PUCCH resource sets such that each of the symbols is indexed with reference to a sub- slot boundary of a respective sub-slot of the multiple sub-slots (see Chien, ¶ 0008: A first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a slot, and a second starting symbol of the second PUCCH resource is located within a second type assigned sub-slot of a plurality of second type sub-slots of the slot. The slot is defined as being constituted by a first number of the first type sub-slots and defined as being constituted by a second number of the second type sub-slots. Each of the first type sub-slots is defined as having at least one first available PUCCH resource set, and each of the second type sub-slots is defined as having at least one second available PUCCH resource set. The first PUCCH resource is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the first PUCCH resource set is located within the first type assigned sub-slot; ¶ 0022: for the eMBB service, the BS 1 may configure the slot as being constituted by two first type sub-slots FS1, FS2, where the first type sub-slots FS1, FS2 occupy seven OFDM symbols, respectively (but not limited thereto). In addition, in FIG. 1B, it is assumed that the second service type is the URLLC service 

Regarding claim 12, Chien discloses a method, comprising: 
receiving, by a processor of an apparatus, a signaling from a wireless network (see Chien, ¶ 0028: the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0043: The BS 1 may inform the UE 2 about how to deal with the transmission of the first HARQ-ACK message by the higher layer signaling, e.g., the RRC message; ¶ 0062: the BS 1 can inform the UE 2 about the first feedback timing set, the second feedback timing set and using which codebook type by the higher layer signaling, e.g., the RRC message; ¶ 0064: the process 13 generates the first DCI with respect to the first service type, and transmits the first DCI on the first PDCCH resource to the UE 2 via the transceiver 11; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11; ¶ 0033: the BS 1 
providing, by the processor, a feedback to the wireless network responsive to the receiving of the signaling by performing a hybrid automatic repeat request (HARQ) procedure using at least one sub-slot of multiple sub- slots within a slot (see Chien, ¶ 0008: the first PUCCH resource being used by the UE for transmitting a first hybrid automatic repeat request acknowledgement ( HARQ-ACK) message, the first HARQ-ACK message being used for indicating whether a first downlink data signal carried on the first PDSCH resource is received correctly by the UE; ¶ 0038: transmit the feedback of the processing result to the BS 1 within the shortest possible time after the finish of processing the second downlink data signal; ¶ 0043: the UE 2 will preferentially transmit the second HARQ-ACK message with respect to the URLLC service on the second PUCCH resource UCR2; ¶ 0051: For the downlink data signals with respect to the same service type, the UE 2 will transmit the HARQ-ACK message on the PUCCH resource whose position is indicated by the PRI included in the latest received DCI), 
wherein a start symbol of each physical uplink control channel (PUCCH) resource used in the HARQ procedure is indexed with respect to a sub-slot boundary of the at least one sub-slot (see Chien, ¶ 0008: A first starting symbol of the first PUCCH resource is located within a first type assigned sub-slot of a plurality of first type sub-slots of a slot, and a second starting symbol of the second PUCCH resource is located within a second type assigned sub-slot of a plurality of second type sub-slots of the slot; ¶ 0023: The first PUCCH resource UCR1 is used by the UE 2 for transmitting a first 

Regarding claim 13, Chien discloses method of Claim 12, wherein the providing the feedback to the wireless network by performing the HARQ procedure comprises configuring one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot (see Chien, ¶ 0026: Each of the first type sub-slots FS1, FS2 of the slot TS4 is defined as having at least one first available PUCCH resource set, and the first PUCCH resource UCR1 is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set; ¶ 0027: each PUCCH resource set (i.e., each first available PUCCH resource set and each second available PUCCH resource set) and the PUCCH resources therein are configured based on the sub-slot (i.e., the first type sub-slot or the second type sub-slot) so that the starting symbols of the PUCCH resources in each PUCCH resource set are located within the same sub-slot, but the length of each PUCCH resource is not limited to the length of a sub-slot (i.e., one PUCCH resource may be configured over two or more sub-slots)).

Regarding claim 14, Chien discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises applying a same PUCCH configuration to each sub-slot of the multiple sub-slots within the slot (see Chien, ¶ 0027: it shall be emphasized that in the present invention, each PUCCH resource set (i.e., each first available one PUCCH resource may be configured over two or more sub-slots); ¶ 0028: the PUCCH resources in the first PUCCH resource set may have the same PUCCH formats as or different PUCCH formats from the PUCCH resources in the second PUCCH resource set. Moreover, the PUCCH formats of the PUCCH resources in the first PUCCH resource set may have the same maximum code rates as or different maximum code rates from the PUCCH formats of the PUCCH resources in the second PUCCH resource set).

Regarding claim 15, Chien discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises: 
applying a first PUCCH configuration to a first sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the first PUCCH resource is one of a plurality of PUCCH resources in a first PUCCH resource set of the at least one first available PUCCH resource set, and a starting symbol of each of the PUCCH resources in the first PUCCH resource set is located within the first type assigned sub-slot ¶ 0028; ¶ 0054); and 
applying a second PUCCH configuration to a second sub-slot of the multiple sub-slots (see Chien, ¶ 0008: the second PUCCH resource is one of a plurality of PUCCH resources in a second PUCCH resource set of the at least one second available 
wherein the first PUCCH configuration and the second PUCCH configuration are different (see Chien, ¶ 0008: the first service type and the second service type have different priorities; ¶ 0027; ¶ 0028; ¶ 0054).

Regarding claim 16, Chien discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots such that one of the one PUCCH resource of the one or more PUCCH resource sets crosses a sub-slot boundary between two adjacent sub-slots within the slot (see Chien, Fig 2A, Fig 2B and Fig 3; ¶ 0026; ¶ 0027: the length of each PUCCH resource is not limited to the length of a sub-slot (i.e., one PUCCH resource may be configured over two or more sub-slots)).

Regarding claim 17, Chien discloses the method of Claim 13, wherein the configuring of the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within each of one or more slots of a plurality of slots such that no PUCCH resource of the one or more PUCCH resource sets overlaps a downlink (DL) symbol or a slot boundary between two adjacent slots of the plurality of slots (see Chien, ¶ 0008: a first starting symbol of the first PUCCH resource 

Regarding claim 18, Chien discloses the method of Claim 13, wherein the receiving of the signaling comprises receiving a radio resource configuration (RRC) signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type sub-slots and defined as being constituted by the second number of the second type sub-slots), and wherein the configuring of the one or more PUCCH resource sets for each sub- slot of the multiple sub-slots within the slot comprises configuring the one or more PUCCH resource sets for each sub-slot of the multiple sub-slots within the slot based on the RRC signaling (see Chien, ¶ 0028: regarding the aforementioned configurations of the first type sub-slots FS1-FS2, the second type sub-slots SS1-SS4, the first available PUCCH resource sets, the second available PUCCH resource sets, and the PUCCH resources therein, the BS 1 may inform the UE 2 of them by the higher layer signaling, e.g., the radio resource control (RRC) message; ¶ 0080: the processor 13 further generates the RRC message and transmits the RRC message to the UE 2 via the transceiver 11. The RRC message indicates that the slot is defined as being constituted by the first number of the first type sub-slots and defined as being constituted by the second number of the second type sub-slots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0053766 to CHIEN et al. (hereafter Chien) in view of US Pub. 2018/0192415 to TAKAHASHI et al. (hereafter Takahashi).

Regarding claim 9, Chien discloses the method of Claim 1, wherein the communicating with the wireless network by using the HARQ procedure with the one or more PUCCH resource sets comprises: selecting one of a plurality of different HARQ procedures based on an indication in an acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first HARQ feedback indicator K.sub.1-1 maps the first PUCCH resource UCR1 to the first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4). The first value of the first HARQ feedback indicator K.sub.1-1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. The second DCI includes a second HARQ feedback timing indicator K1-2, and a second value of the second HARQ feedback indicator K1-2 maps the second PUCCH resource UCR2 to the second type assigned sub-slot (i.e., the second type sub-slot SS3 in the slot TS4); ¶ 0037); and communicating with the wireless network using the selected HARQ procedure (see Chien, ¶ 0051: the UE 2 will transmit the HARQ-ACK message on the PUCCH resource whose position is indicated by the PRI included in the latest received DCI. Thus, for the first service type, the UE 2 transmits the first HARQ-ACK message on the third PUCCH resource UCR3, and for the second HARQ-ACK 
Chien discloses the DCI include K1-2 for HARQ timing indicator which reads on ARI field but does not explicitly disclose acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling.
However, Takahashi discloses using acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling for indicating HARQ procedure (see Takahashi, ¶ 0188).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of discloses using acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling for indicating HARQ procedure as taught by Takahashi and incorporate it into the system of Chien to achieve an efficient communication in the communication system (see Takahashi, ¶ 0013).

Regarding claim 10, Chien in view of Takahashi discloses the method of Claim 9, wherein the selecting based on the indication in the ARI field comprises: 
selecting a fast HARQ procedure from the plurality of different HARQ procedures for ultra-reliable low-latency communication (URLLC) based on a specific value in the ARI field that is reserved to indicate selection of the fast HARQ procedure (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), 
wherein the configuring of the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the fast 

Regarding claim 11, Chien discloses the method of Claim 9, wherein the selecting based on the indication in the ARI field comprises: 
selecting a second HARQ procedure from the plurality of different HARQ procedures for enhanced mobile broadband (eMBB) (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), 
wherein the configuring of the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the slow HARQ procedure based on a value in the ARI field (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first HARQ feedback indicator K.sub.1-1 maps the first PUCCH resource UCR1 to the first type assigned sub-slot (i.e., the first type sub-slot FS1 in the slot TS4). The first value of the first HARQ feedback indicator K.sub.1-1 is selected from a first feedback timing set, and each of a plurality values in the first feedback timing set represents a sub-slot offset of the number of the first type sub-slots for mapping to the first type assigned sub-slot. The second DCI includes a second HARQ feedback timing indicator K1-2, and a second value of the second HARQ feedback indicator K1-2 maps the second PUCCH resource UCR2 to the second type assigned sub-slot (i.e., the second type sub-slot SS3 in the slot TS4); ¶ 0037). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Takahashi and incorporate it into the system of Chien to achieve an efficient communication in the communication system (see Takahashi, ¶ 0013).

Regarding claim 19, Chien discloses a method, comprising: 
receiving, by a processor of an apparatus, a downlink control information (DCI) signaling from a wireless network (see Chien, ¶ 0008; ¶ 0009; ¶ 0064; ¶ 0083); 
selecting, by the processor, one of a plurality of different hybrid automatic repeat request (HARQ) procedures based on an indication in an acknowledgement resource 
 communicating, by the processor, with the wireless network by using the selected HARQ procedure with one or more physical uplink control channel (PUCCH) resource sets (see Chien, ¶ 0008; ¶ 0009; ¶ 0023; ¶ 0064; ¶ 0083).
Chien discloses the DCI include K1-2 for HARQ timing indicator which reads on ARI field but does not explicitly disclose acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling.
However, Takahashi discloses using acknowledgement resource index (ARI) field in a downlink control information (DCI) signaling for indicating HARQ procedure (see Takahashi, ¶ 0188).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of discloses using acknowledgement resource index (ARI) field in a downlink control information (DCI) 

Regarding claim 20, Chien in view of Takahashi discloses the method of Claim 19, wherein the selecting based on the indication in the ARI field comprises: 
selecting a fast HARQ procedure from the plurality of different HARQ procedures for ultra-reliable low-latency communication (URLLC) based on a specific value in an acknowledgement resource index (ARI) field that is reserved to indicate selection of the fast HARQ procedure (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), wherein the communicating by using the selected HARQ procedure with the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the fast HARQ procedure based on a value of a HARQ feedback timing indicator (K1), a size of a HARQ codebook, or an orthogonal frequency-division multiplexing (OFDM) symbol index of a first control channel element (CCE) carrying a last DCI signaling (see Chien, ¶ 0033; ¶ 0035; ¶ 0037); or 
selecting a second HARQ procedure from the plurality of different HARQ procedures for enhanced mobile broadband (eMBB) (see Chien, ¶ 0021; ¶ 0032; ¶ 0037; ¶ 0040), wherein the communicating by using the selected HARQ procedure with the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the slow HARQ procedure based on a value in the ARI field (see Chien, ¶ 0035: the first DCI includes a first HARQ feedback timing indicator K.sub.1-1, and a first value of the first HARQ feedback indicator K.sub.1-1 
Takahashi also discloses wherein the configuring of the one or more PUCCH resource sets comprises selecting a PUCCH resource of the one or more PUCCH resource sets for the slow HARQ procedure based on a value in the ARI field (see Takahashi, ¶ 0188: The base station device 3 may indicate the third PUCCH resource through the higher layer signaling and the PDCCH (or downlink control information transmitted on the PDCCH). For example, the CSI, SR, and/or HARQ-ACK corresponding to the fourth PUCCH format may be transmitted with the third PUCCH resource. For example, the base station device 3 may transmit through the higher layer signaling sixth information for configuring multiple values associated with the third PUCCH resource, and further, may indicate the third resource by indicating one value among the multiple values based on a value (also referred to as 1.sup.st ACK Resource Indicator: 1.sup.st ARI) set in a field of the downlink control information transmitted on the PDCCH)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464